Exhibit 10.12.1

 

ADDENDUM

TO

STRATEGIC MARKETING ALLIANCE AGREEMENT

 

THIS ADDENDUM TO STRATEGIC MARKETING ALLIANCE AGREEMENT (the “Addendum”) is
entered into this 27th day of December, 2004, by and among Roche Diagnostics
Corporation, an Indiana corporation, whose primary place of business is located
at 9115 Hague Road, Indianapolis, Indiana, 46250 (“RDC”), Bio-Reference
Laboratories, Inc., a New Jersey corporation, whose primary place of business is
located at 481B Edward Ross Drive, Elmwood Park, New Jersey, 07407 (“BRLI”) and
CareEvolve.com, Inc., a New Jersey corporation, whose primary place of business
is located at 481B Edward Ross Drive, Elmwood Park, New Jersey, 07407
(“CareEvolve”).  (RDC, BRLI and CareEvolve are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party.”)

 

PRELIMINARY STATEMENTS

 

A.            CareEvolve, RDC and BRLI entered into that certain Strategic
Marketing Alliance Agreement dated as of December 31, 2001 (the “Original
Agreement”), a copy of which is attached hereto as Exhibit A and made a part
hereof; and

 

B.            Pursuant to the Original Agreement, the Parties created and
participated in a strategic marketing alliance (the “Alliance”).

 

C.            The Parties now wish to modify the structure of the Alliance to,
among other things, reallocate responsibility for the provision of management
services to CareEvolve and alter the cost and expense structure between RDC and
BRLI.

 

D.            To those ends, the Parties wish to affirm portions of the Original
Agreement, amend other portions of the Original Agreement and supplement the
Original Agreement through this Addendum.

 

TERMS

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             Integration with Original Agreement.  RDC and BRLI hereby ratify,
affirm and approve all terms and conditions of the Original Agreement, unless
the same are specifically amended, deleted, or supplemented by this Addendum. 
In the event of any conflict between the terms of the Original Agreement and the
terms of this Addendum, the terms of this Addendum shall take precedence over
the Original Agreement, and this Addendum shall govern and control.  All
references herein to the “Agreement” shall mean the Original Agreement and this
Addendum together.  All capitalized terms not otherwise defined herein shall
have the meanings assigned to them in the Original Agreement.

 

2.             Acknowledgement of Continued Operation.  The Parties hereby
stipulate, acknowledge, understand and agree that CareEvolve has operated in
accordance with the direction and approval of the Steering Committee and that
the Alliance has developed into a business operation that RDC and BRLI wish to
continue developing and building as a joint effort.  The parties further agree
that:

 

(a) All obligations of RDC with respect to periods after August 31, 2003 imposed
by Section 2 of the original Agreement are hereby cancelled as of August 31,
2003.

 

(b) All obligations of BRLI and CareEvolve with respect to periods after
August 31, 2003 imposed by Section 3 and 4 of the Original Agreement are hereby
cancelled as of August 31, 2003.

 

(c) All obligations of RDC, BRLI and CareEvolve with respect to periods after
August 31, 2003 imposed by Section 5 of the Original Agreement are hereby
cancelled as of August 31, 2003.

 

(d) All rights of RDC to a return of its invested capital, to a “revenue stream”
and to a license as set forth in Section 8(b) of the Original Agreement are
hereby cancelled nunc pro tunc as of October 31, 2004.

 

(e) All rights of RDC to purchase equity interests in BRLI or CareEvolve as set
forth in Section 15(a) of the Original Agreement are hereby cancelled nunc pro
tunc as of October 31, 2004.

 

1

--------------------------------------------------------------------------------


 

(f) Each party hereto hereby releases each and every other party hereto from any
and all liability for failure to perform any duty, effect any payment or fully
meet any obligation set forth in any of the above provisions of the Original
Agreement described in this Section 2 whether prior to or subsequent to
August 31, 2003. The parties hereto agree that for all periods subsequent to
August 31, 2003, the provisions of Section 5, 6, 7, 8 and 9 of this Addendum
shall be binding on each of them.

 

Representations and Warranties of RDC.  RDC hereby represents and warrants to
BRLI as follows:

 

Authority; Binding Agreement; Non-contravention.  RDC has full power and
authority to execute and deliver this Addendum and the other documents relating
to the Alliance (the “Alliance Documents”) and to perform its obligations
hereunder and thereunder.  This Addendum and the other Alliance Documents, when
executed, will constitute the valid and binding obligation of RDC, enforceable
in accordance with their respective terms.  Neither the execution and delivery
of this Addendum and the other Alliance Documents, nor the consummation of the
actions and transactions contemplated herein and therein will, with or without
the passage of time or the delivery of notice, (i) conflict with, result in a
breach or constitute a default under any note, bond, mortgage, indenture,
license, franchise, permit, agreement, lease or other instrument or obligation
to which RDC is a party or bound, (ii) violate any statute, ordinance or law or
any rule, regulation, order, writ, injunction or decree of any court,
administrative agency, commission or other governmental entity or
instrumentality, or (iii) violate any provision of the Articles of
Incorporation, bylaws or other constituent documents of RDC.

 

Organization.  RDC is a corporation duly organized and validly existing under
the laws of the State of Indiana.

 

Consents.  No notice to, filing with or authorization, consent or approval of
any governmental entity or third party is necessary for the consummation by RDC
of the actions and transactions contemplated by this Addendum and the other
Alliance Documents.

 

Authorization.  All corporate action on the part of RDC and its directors and
its shareholders necessary for the authorization, execution, delivery and
performance by RDC of each Alliance Document and the consummation of the actions
and transactions contemplated therein has been taken.

 

Litigation.  There is no action, suit, proceeding or investigation pending, or
to RDC’s knowledge, currently threatened against RDC that questions the validity
of this Addendum or any other Alliance Document, or the right of RDC to enter
into such agreements, or to consummate the actions and transactions contemplated
hereby or thereby.

 

Representations and Warranties of BRLI.  BRLI hereby represents and warrants to
RDC as follows:

 

Authority; Binding Agreement; Non-contravention.  BRLI has full power and
authority to execute and deliver this Agreement and the other Alliance Documents
and to perform its obligations hereunder and thereunder.  This agreement and the
other Alliance Documents, when executed, will constitute the valid and binding
obligation of BRLI, enforceable in accordance with their respective terms. 
Neither the execution and delivery of this Addendum and the other Alliance
Documents, nor the consummation of the actions and transactions contemplated
herein and therein will, with or without the passage of time or the delivery of
notice, (i) conflict with, result in a breach or constitute a default under any
note, bond, mortgage, indenture, license, franchise, permit, agreement, lease or
other instrument or obligation to which BRLI is a party or bound, (ii) violate
any statute, ordinance or law or any rule, regulation, order, writ, injunction
or decree of any court, administrative agency, commission or other governmental
entity or instrumentality, or (iii) violate any provision of the Articles of
Incorporation, bylaws or other constituent documents of BRLI.

 

Organization.  BRLI is a corporation duly organized, validly existing and in
good standing under the laws of the State of New Jersey.

 

Consents.  No notice to, filing with or authorization, consent or approval of
any governmental entity or third party is necessary for the consummation by BRLI
of the actions and transactions contemplated by this Addendum and the other
Alliance Documents.

 

Confirmation of CareEvolve Representations and Warranties.  All representations
and warranties made by CareEvolve in this Addendum or any other Alliance
Document are true, correct and complete, and no such

 

2

--------------------------------------------------------------------------------


 

representation or warranty contains any untrue statement of a material fact, or
omits a material fact necessary to make the statements therein not misleading.

 

Authorization.  All corporate action on the part of BRLI and its directors and
its shareholders necessary for the authorization, execution, delivery and
performance by BRLI of each Alliance Document and the consummation of the
actions and transactions contemplated therein has been taken.

 

Litigation.  There is no action, suit, proceeding or investigation pending, or
to BRLI’s knowledge, currently threatened against BRLI that questions the
validity of this Addendum or any other Alliance Document, or the right of BRLI
to enter into such agreements, or to consummate the actions and transactions
contemplated hereby or thereby.

 

Representations and Warranties of CareEvolve.  CareEvolve hereby represents and
warrants to RDC as follows:

 

Authority; Binding Agreement; Non-contravention.  CareEvolve has full power and
authority to execute and deliver this Addendum and the other Alliance Documents
and to perform its obligations hereunder and thereunder.  This Addendum and the
other Alliance Documents, when executed, will constitute the valid and binding
obligation of CareEvolve, enforceable in accordance with their respective
terms.  Neither the execution and delivery of this Addendum and the other
Alliance Documents, nor the consummation of the actions and transactions
contemplated herein and therein will, with or without the passage of time or the
delivery of notice, (i) conflict with, result in a breach or constitute a
default under any note, bond, mortgage, indenture, license, franchise, permit,
agreement, lease or other instrument or obligation to which CareEvolve is a
party or bound, (ii) violate any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court, administrative
agency, commission or other governmental entity or instrumentality, or (iii)
violate any provision of the Articles of Incorporation, bylaws or other
constituent documents of CareEvolve.

 

Organization.  CareEvolve is a corporation duly organized, validly existing and
in good standing under the laws of the State of New Jersey.

 

Consents.  No notice to, filing with or authorization, consent or approval of
any governmental entity or third party is necessary for the consummation by
CareEvolve of the actions and transactions contemplated by this Addendum and the
other Alliance Documents.

 

Authorization.  All corporate action on the part of CareEvolve and its directors
and its shareholders necessary for the authorization, execution, delivery and
performance by CareEvolve of each Alliance Document and the consummation of the
actions and transactions contemplated therein has been taken.

 

Ownership of Intellectual Property.  CareEvolve has a license with BRLI to
re-license all inventions (whether patentable or unpatentable and whether or not
reduced to practice), improvements, patents, trademarks (registered and
unregistered), service marks, trade dress, trade names, mask works, domain names
and URL’s, copyrights (registered and unregistered) and other intellectual
property used or useful in connection with the CareEvolve Service and the
development, marketing and sale thereof (collectively, the “CareEvolve IP”).  No
person has challenged or, to CareEvolve’s knowledge, threatened to challenge the
validity of or CareEvolve’s rights to the CareEvolve IP.  No act or omission of
CareEvolve or BRLI, including, without limitation, the use, production,
marketing, licensing or sale of the CareEvolve Service generally, or the
CareEvolve IP specifically, violates, infringes or misappropriates, or has
violated, infringed or misappropriated, any intellectual property rights of any
other person or entity.

 

Subsidiaries.  CareEvolve does not presently own or control, directly or
indirectly, any interest in any other corporation, association or other business
entity.  CareEvolve is not a participant in any joint venture, partnership or
similar arrangement other than the Alliance.

 

Payment of Expenses.

 

The Parties, and all of them, stipulate, understand and agree that all expenses
and costs of operation of CareEvolve have been fully funded through August 31,
2003 and that from and after September 1, 2003, BRLI and CareEvolve shall be
responsible for the payment of all expenses and costs of any kind whatsoever for
the operation, administration, management and maintenance of CareEvolve.  RDC
has previously contributed sums in excess of the sums required to be paid under
the terms of the Original Agreement.  In consideration for RDC waiving its right
(if any) to reimbursement of

 

3

--------------------------------------------------------------------------------


 

any previous contributions, BRLI and CareEvolve hereby agree that RDC shall have
no further obligation to contribute to any of the ongoing costs and expenses of
CareEvolve from and after September 1, 2003.  Nothing in this section will
prevent RDC from making contributions of either a financial or other kind to
help out with the operations of CareEvolve, but such contributions will be
strictly voluntary in nature and of no material consequence to the further terms
and conditions of this Agreement.  This section represents a material change in
the relationship of the parties.  BRLI shall be responsible for any deficit that
shall occur in the financial operations of CareEvolve from and after
September 1, 2003.

 

Steering Committee Duties.

 

The parties agree that the Steering Committee shall continue to exist for the
purpose of providing joint planning, guidance and support to CareEvolve. 
However, the Steering Committee shall meet only at such times and such places as
shall be mutually convenient to all parties rather than any formal schedule of
meetings.

 

Right of First Refusal.

 

BRLI hereby grants RDC during the term of this Agreement a right of first
refusal to purchase CareEvolve from BRLI at substantially the same price and
upon substantially the same terms as any valid, reasonable offer by a third
party to purchase CareEvolve from BRLI which BRLI is willing to accept.  BRLI
shall promptly provide to RDC written notice of any offer received from a third
party to purchase CareEvolve from BRLI that BRLI is willing to accept, which
notice shall include a detailed, complete description of the terms of the offer
provided by such third party.  RDC shall have thirty days from the date of
notice to exercise such right of first refusal by providing written notice to
BRLI of RDC’s intent to exercise its right of first refusal.

 

Exclusive Arrangement with IVD Companies.

 

BRLI and CareEvolve agree that during the term of this Agreement the CareEvolve
IP will not be licensed to, co-marketed by, distributed by, or otherwise be
subject to in any marketing or distribution agreement with any IVD (In Vitro
Diagnostic) company other than RDC.  RDC shall have the right to unilaterally
waive this provision at its own discretion.

 

Term; Termination.

 

Term.  In accordance with Original Agreement Section 6, the Term of the
Agreement commenced on the date of the Original Agreement and shall continue for
a period of five years following the date of the Original Agreement, unless
earlier terminated in accordance with Section 11(b).

 

Termination.  The Agreement (including the Original Agreement and this Addendum)
may be terminated:

 

(1)           Mutual Agreement.  Immediately, upon the mutual written agreement
of the Parties;

 

(2)           Anniversary Dates.  On the first or any subsequent anniversary of
the date of the Original Agreement, by any Party, upon written notice to the
other Parties provided at least thirty, but no more than sixty, days prior to
the applicable anniversary date; provided, however, that any notice of
termination provided by CareEvolve pursuant hereto must be approved in advance
by the Steering Committee;

 

(3)           Material Breach.  Immediately, by a non-breaching Party, upon
written notice if a Party materially breaches the Original Agreement or this
Addendum or any other Alliance Document, and such breach is not curable, or if
such breach is curable, within the thirty-day period following the provision of
written notice of such breach to the breaching Party, if such breach is not
cured within the thirty-day period;

 

(4)           Bankruptcy.  Immediately, by any Party upon written notice, if any
other Party (i) becomes insolvent; (ii) makes an assignment for the benefit of
its creditors; (iii) seeks or obtains protection under the bankruptcy laws of
the United States or any state, whether voluntarily or involuntarily; (iv)
develops or has developed a plan of arrangement or compensation agreement as a
result of a general meeting of its creditors; (v) has appointed a receiver,
custodian, trustee or like officer to take possession of all or any substantial
part of its assets; (vi) has all or any substantial part of its assets attached,
executed or seized; or (vii) admits in writing its inability to pay its debts as
they mature;

 

(5)           Termination of Reseller Agreement.  Immediately, by RDC, if the
MedUnite Reseller

 

4

--------------------------------------------------------------------------------


 

Agreement attached as Exhibit A to the Original Agreement expires or is
terminated for any reason whatsoever, unless the MedUnite Reseller Agreement is
terminated as a direct result of the acts, actions or failures to act on the
part of RDC; and

 

(6)           Steering Committee Deadlock.  Immediately, by any Party, if the
Steering Committee is unable to reach agreement on a material business issue
relating to the conduct of the business, and after submission of the issue to
management discussions in accordance with Original Agreement Section 15(c) the
Parties are unable to resolve the deadlock.

 

Indemnification Provisions for the Benefit of BRLI and CareEvolve.  RDC shall
indemnify, defend and hold harmless BRLI and CareEvolve and their agents,
shareholders, officers, directors, affiliates, successors and assigns from and
against any and all actions, suits, proceedings, claims, demands, orders,
damages, dues, penalties, fines, costs, liabilities, obligations, losses,
expenses and fees (including without limitation attorneys’ fees and costs)
(collectively, “Losses”) resulting from (a) RDC’s breach of any representation,
warranty or covenant contained in this Addendum or any other Alliance Document,
or (b) RDC’s gross negligence or willful misconduct in the course of its
performance of this Agreement or any other Alliance Document.

 

Indemnification Provisions for the Benefit of RDC.

 

As to BRLI:  BRLI shall indemnify, defend and hold harmless RDC and its agents,
shareholders, officers, directors, affiliates, successors and assigns from and
against any and all Losses resulting from (a) BRLI’s or CareEvolve’s breach of
any material representation, warranty or covenant contained in this Addendum or
any other Alliance Document, or (b) BRLI’s or CareEvolve’s gross negligence or
willful misconduct in the course of its performance of this Addendum or any
other Alliance Document.

 

As to CareEvolve:  CareEvolve shall indemnify, defend and hold harmless RDC and
its agents, shareholders, officers, directors, affiliates, successors and
assigns from and against any all Losses resulting from (a) CareEvolve’s breach
of any material representation, warranty or covenant contained in this Addendum
or any other Alliance Document, (b) CareEvolve’s gross negligence or willful
misconduct in the course of its performance of this Addendum or any other
Alliance Document, (c) any injuries or death to persons, damage to property or
other losses or liabilities whatsoever realized by a third party as a result of
the marketing, sale, use, misuse, administration, transmission or other
operation of the CareEvolve Service, and (d) any actual or alleged violation,
infringement, breach or misappropriation by CareEvolve of any third party
intellectual property rights caused or allegedly caused by CareEvolve’s
marketing, ownership, use, misuse, licensing, sale, commercialization or any
other utilization of the CareEvolve Service and/or the CareEvolve IP.

 

Miscellaneous.

 

Notice.  All notices, requests, demands, approvals, consents and other
communications under this Addendum shall be made in accordance with Original
Agreement Section 15(d).

 

Expenses.  Except as explicitly provided in Sections 14, 15 and 16(d) with
respect to indemnification claims, each Party shall bear its own expenses in
connection with the negotiation, execution and performance of this Addendum and
the other Alliance Documents, including without limitation legal fees and
expenses.

 

Succession and Assignment.  This Addendum shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign or delegate this Addendum or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties.

 

Taxes, Duties and Other Charges.  Unless the same are expressly made part of the
RDC Expenses, BRLI and CareEvolve shall indemnify and hold harmless RDC from and
against any sales, use, gross receipts, value-added, excise, property or other
tax, tariff, duty or assessment (excluding income taxes incurred by RDC) and
related interest and penalties collected, levied or imposed by national
governments, state or provincial governments, local governments or any
subdivision of the foregoing and arising out of or related to the operations of
CareEvolve.

 

Publicity.  No Party shall issue any press release nor make any public
announcement respecting the execution or the terms of this Addendum or any other
Alliance Document without the prior approval of the other Parties.

 

5

--------------------------------------------------------------------------------


 

Headings.  The section headings contained in this Addendum are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Addendum.

 

Counterparts; Facsimile Signatures.  This Addendum may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument.  Delivery by a Party of
executed counterparts of this Addendum by facsimile shall constitute execution
and delivery of such counterpart to the same extent as if such counterpart were
originally executed and delivered by such Party.

 

Severability.  If any provision of this Addendum shall be held invalid, illegal
or unenforceable in any jurisdiction, such provision shall be ineffective to the
extent of such invalidity, illegality or unenforceability, the validity,
legality or enforceability of the other provisions hereof shall not be affected
thereby, and there shall be deemed substituted for the provision at issue a
valid and enforceable provision as similar as possible to the provision at
issue, all without affecting the validity, legality or enforceability of such
provision in any other jurisdictions.

 

Amendment.  No provision of this Addendum may be changed, waived, discharged or
terminated orally, by telephone or by any means except by an instrument in
writing signed by the Party against whom enforcement of the change, waiver,
discharge or termination is sought and then the same shall be effective only in
the specific instance for which it is given.

 

Interpretation.  The Parties hereto acknowledge and agree that this Addendum
represents the product of negotiations conducted in good faith and at
arm’s-length and that this Addendum should not be interpreted in favor of or
against any Party because of such Party’s ability or inability to control the
drafting of this Addendum.

 

Entire Agreement.  This Addendum, along with the other Alliance Documents,
contain the entire agreement of the Parties relating to the matters addressed
herein or therein, superseding any and all prior agreements, whether written or
oral, except as otherwise provided in Section 1.

 

{Remainder of Page Intentionally Left Blank}

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Addendum is entered into as of the date first above
written.

 

 

 

ROCHE DIAGNOSTICS CORPORATION

 

 

 

 

 

By:

/S/ Dick Alerman

 

 

 

 

Printed:

Dick Alerman

 

 

 

 

Its:

Senior Vice President and General Manager

 

 

 

 

 

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

By:

/S/ Richard L. Faherty

 

 

 

 

Printed:

Richard L. Faherty

 

 

 

 

Its:

Chief Information Officer

 

 

 

 

 

 

CAREEVOLVE.COM, INC.

 

 

 

 

 

By:

/S/ Richard L. Faherty

 

 

 

 

Printed:

Richard L. Faherty

 

 

 

 

Its:

Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------

 